DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-10 and 12-13 are allowed.

The following is an examiner’s statement of reasons for allowance: The claim features for a neural network data processing module as recited in independent claims 1 and 9-10. The invention can be understood as a neural network data processing apparatus of fig. 6 including data reading module as in fig. 2, data processing module as in fig. 3, and data write-out module as in fig. 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or 

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182